People v Swindell (2014 NY Slip Op 08137)





People v Swindell


2014 NY Slip Op 08137


Decided on November 20, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2014

Saxe, J.P., Moskowitz, Degrasse, Richter, JJ.


13577

[*1] The People of the State of New York,	Dkt. 1953C/12 Respondent, —
vJessie Swindell, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Loriann Ann Farrington of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Denis J. Boyle, J.), rendered on or about April 25, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: NOVEMBER 20, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.